Citation Nr: 1622489	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  01-05 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for Crohn's disease, prior to January 6, 2015.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 26, 2010.

3.  Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s) prior to June 11, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from May 1981 to August 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

When the case was most recently before the Board in November 2014, it was decided in part and remanded in part.

While the case was in remand status, the RO issued a July 2015 rating decision granting a 100 percent rating for the Veteran's service-connected Crohn's disease, effective from January 6, 2015.  This represents a full grant of the benefits sought for the time period from January 6, 2015, to the present.  Thus, this time period is no longer on appeal and is not addressed in the decision below.

The Board acknowledges that the Veteran's representative provided argument in a March 2016 written brief with regard to the issue of an effective date prior to March 1, 2004, for the award of a 10 percent rating for recurrent right ankle sprains with osteoarthritis.  Notably, the Board denied this claim in a November 2014 decision, and thus, it is no longer on appeal.  

The record before the Board consists of records included within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to a TDIU prior to June 26, 2010, and entitlement to SMC prior to June 11, 2012, are addressed in the REMAND that follows the ORDER section of the decision below.


FINDING OF FACT

For the period of the claim prior to January 6, 2015, the Veteran's Crohn's disease was manifested by symptomatology that more nearly approximated ulcerative colitis with frequent exacerbations than severe attacks with numerous attacks per year.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for Crohn's disease are met for the period of the claim prior to January 6, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7323 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a letter sent in January 2009.  Although complete notice was not provided until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that the Veteran's service treatment records and available post-service medical records have been obtained.  The originating agency also obtained records associated with his claim for disability benefits from the Social Security Administrative.  Additionally, the Veteran was afforded VA examinations in September 2004 and November 2011 to assess the severity of his disability.  The Board finds the VA examination reports are adequate for rating purposes for the pertinent time period on appeal.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

The Veteran's Crohn's disease is rated by analogy under Diagnostic Code 7323, pertaining to ulcerative colitis.  Where the ulcerative colitis is pronounced, with resulting marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess, a 100 percent rating is assigned.  Where severe, with numerous attacks a year and malnutrition, and health only fair during remissions, a 60 percent rating is assigned.  Where moderately severe, with frequent exacerbations, a 30 percent rating is assigned.  Where moderate, with infrequent exacerbations, a 10 percent rating is assigned.  38 C.F.R. § 4.114.

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucus colitis, etc.).  Under that code, where the irritable colon syndrome is severe, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, a 30 percent rating is assigned.  Where moderate, with frequent episodes of bowel disturbance with abdominal distress, a 10 percent rating is assigned.  38 C.F.R. § 4.114.

The record reflects that the rating for the Veteran's Crohn's disease has included consideration of the residuals of a bowel resection performed during service, as well as symptoms associated with additional diagnoses of gastritis, anemia, abdominal hernia, and peptic ulcer disease.  The medical evidence also shows a diagnosis of cholelithiasis during the pertinent period on appeal.  Because the specific symptomatology and manifestations of his variously diagnosed gastrointestinal conditions are not clearly distinguishable from the medical evidence, the Board will attribute all of the Veteran's gastrointestinal symptoms to his service-connected Crohn's disease.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
 
Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

By way of history, the RO granted service connection for Crohn's disease in a November 1996 rating decision and assigned a 10 percent rating effective from August 1996.  In July 2004, the Veteran filed the claim for an increased rating currently on appeal.  As noted above, in the July 2015 rating decision, the RO assigned a 100 percent rating for the disability, effective from January 6, 2015.  This did not satisfy the Veteran's appeal.

In September 2004, the Veteran underwent a VA examination to assess the severity of his service-connected Crohn's disease.  He reported having flare ups of his symptomatology at least once a week, identified as diarrhea approximately twice a week that was associated with three bowel movements and watery, loose stools.  The Veteran denied the presence of blood or pus in his stools, abdominal pain, bloating, or constipation.  The physical examination revealed that his abdomen was flat, nontender, and without organomegaly.  The laboratory tests were normal and the examiner determined that the Veteran's Crohn's disease was stable, with no evidence of activity shown at that time.

VA treatment records dated in February 2004 reflect his history of Crohn's disease from 1992, which was treated with an anti-inflammatory medication generally used for ulcerative colitis.  A February 2004 examination noted the presence of a golf ball sized abdominal hernia that was tender, and subsequent records indicate surgical treatment for the condition.  A May 2004 record reflects laboratory findings of anemia, which the examiner stated was probably due to Crohn's disease.  In September 2005, the Veteran reported having diarrhea for at least three days that had not improved; he denied having blood in his stool or stomach pain.  He was noted to have anemia with weight loss and underwent a computed tomography (CT) scan of the abdomen that same month, which resulted in the diagnosis of cholelithiasis without evidence of cholecystitis.  In January 2006, an examiner noted the Veteran to have chronic anemia and vitamin deficiency due to partial small bowel resection, findings of elevated homocysteine indicative of a folate deficiency.  After the Veteran was prescribed folate treatment, a January 2006 examiner noted that his anemia had resolved and his Crohn's disease was asymptomatic.  An October 2009 colonoscopy showed no endoscopic evidence of Crohn's disease.  Subsequently in June 2010, the Veteran indicated that he had recently experienced nausea, vomiting, or diarrhea.    

During an October 2006 VA examination, the Veteran denied having diarrhea, but reported having abdominal pain and occasional constipation, with a 5 pound weight fluctuation.

A November 2011 VA examination report includes the Veteran's endorsement that his Crohn's disease was responding well to the prescribed medication regimen.  He reported experiencing diarrhea several times a week, but less than daily, and a history of ulcerative colitis with reportedly more than 20 attacks occurring per year.  The Veteran denied a history of constipation, indigestion, abdominal colic, nausea, vomiting, or an abdominal mass, swelling, or pain.  Physical examination of the abdomen revealed normal bowel sounds and no palpable masses, tenderness, or guarding.  There were no signs of anemia or significant weight loss or malnutrition.  The examiner determined that the Veteran's Crohn's disease was under control and noted that the disability resulted in decreased mobility, pain, and problems with lifting and carrying.  The disability had no effect on the Veteran's usual daily activities.

During the most recent January 2015 VA examination, the examiner noted that the Veteran's diagnosed gastritis and peptic ulcer were stable; the examiner was unable to identify information regarding the Veteran's November 2011 report of experiencing over 20 attacks of ulcerative colitis per year.

Giving the Veteran the benefit of the doubt, the Board finds the Veteran's Crohn's disease approximated the criteria for a 30 percent rating for the period of the claim prior to January 6, 2015.  The medical evidence and competent lay statements offered during the pendency of the claim indicate constant treatment of the condition with medication and that the disability was manifested by frequent diarrhea, abdominal pain, occasional constipation, a report of colitis occurring multiple times a year, a report of nausea or vomiting, and anemia associated with vitamin deficiency and some weight loss.  The Board finds these manifestations reflect a moderately severe disability, with frequent exacerbations, warranting the rating of 30 percent.
 
The evidence, however, does not support a rating higher than 30 percent under Diagnostic Code 7323 for this time period.  There is no indication that Veteran's Crohn's disease more nearly approximates the severe disability required for a 60 percent rating, as the evidence does not show the disorder was manifested by numerous attacks per year with malnutrition or that his health was only fair during remissions.  Indeed, there is no objective evidence of malnutrition shown at any time during the period of the claim.  Moreover, the Veteran has not claimed and the objective does not indicate that his health was only "fair" during periods of remission.  Notably, in November 2011, the Veteran indicated that the disease responded well to prescribed medication.  Similarly, there is no evidence of pronounced Crohn's disease resulting in anemia and general debility, or with serious complication such as a liver abscess to warrant an even higher 100 percent rating.  

The Board has considered whether there is any other schedular basis for granting a rating higher than 30 percent but has found none.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a rating higher than what has been granted herein.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The Board has also considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the disabling manifestations of the Veteran's Crohn's disease are contemplated by the schedular criteria, and higher ratings are authorized for greater impairment.  Therefore, the Board has determined that referral of the case for extra-schedular consideration is not in order.


ORDER

A 30 percent rating, but no higher, is granted for Crohn's disease for the period of the claim prior to January 6, 2015, subject to the criteria applicable to the payment of monetary benefits.


REMAND

Additional development is needed with respect to the remaining claims on appeal.

In a November 2014 remand, the Board directed that a VA examiner provide an opinion regarding whether the combined effects of the Veteran's service-connected Crohn's disease, Grave's disease, atrial septal defect with right bundle branch block and pulmonary hypertension, a low back disability, a right ankle disability, left mandible and right elbow scars, and urticaria were sufficiently incapacitating as to prevent him from securing or maintaining substantially gainful employment for the period from March 2004 to June 2010, without regard to age and his nonservice-connected disorders.  A January 2015 VA examiner provided opinions as to the impact of the Veteran's low back disorder, Crohn's disease, Grave's disease, and right bundle branch block bradycardia with hypertension, individually, on his ability to secure and maintain gainful employment.  However, the examiner made no comment as to the impact of the Veteran's service-connected disabilities, in concert, on his employability, and did not address the additional service-connected scar, urticaria, and right ankle disabilities.  Thus, the January 2015 VA opinion is not in compliance with the November 2014 remand directives.  Moreover, the medical evidence of record still does not adequately address whether the combined effects of the Veteran's service-connected disabilities resulted in his unemployability for the pertinent time period.  

Compliance with remand directives by the originating agency is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the claim for a TDIU must be remanded once again for another VA examination that complies with the Board's prior remand directives.

Finally, the Veteran's claim for SMC is inextricably intertwined with the TDIU claim; consideration of this matter must be deferred pending resolution of this other issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate action to obtain all outstanding records pertinent to the Veteran's claims.

2.  Then, afford the Veteran an examination by an examiner with sufficient expertise to determine the impact of the service-connected Crohn's disease, Grave's disease, atrial septal defect with right bundle branch block and pulmonary hypertension, low back disability, right ankle disability, left mandible and right elbow scars, and urticaria on the Veteran's employability for the period from March 2004 to June 2010.  All pertinent evidence of record must be made available to and reviewed by the examiner.

The physician is asked to express an opinion concerning the combined effects of the service-connected disabilities (except for the acquired psychiatric disorder) on the Veteran's ability to function in an occupational setting, to include an opinion as to whether the symptoms of the disabilities (a) markedly interfere with the Veteran's employment, and/or (b) would preclude the Veteran from obtaining or maintaining any form of substantially gainful employment.  In providing these opinions, the examiner must consider symptoms of fatigue and sleepiness, as well as the effects of all pertinent medications, on the Veteran's employability. 

If the physician is of the opinion that the Veteran has been rendered unemployable by his service-connected disabilities, the examiner should attempt to state when during the period from March 2004 to June 2010 his symptoms became so severe that they rendered the Veteran unemployable.

The rationale for all opinions expressed must be provided.  If the physician is unable to provide the required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

3.  The RO or AMC should also undertake any other development it determines to be warranted.

4.  Then, readjudicate the issues on appeal, to include consideration of whether the TDIU claim should be referred to the Direct of the VA Compensation Service for extra-schedular consideration.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


